

116 HRES 54 IH: Expressing the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to ensure the continuation of its 6-day mail delivery service.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 54IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Connolly (for himself and Mr. Graves of Missouri) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives that the United States Postal Service should
			 take all appropriate measures to ensure the continuation of its 6-day mail
			 delivery service.
	
 Whereas the United States Postal Service has announced that it may need to reduce the frequency of its mail delivery service from 6 days a week to 5 days a week;
 Whereas 6-day mail delivery service is an essential service that the American people have relied on since 1912, particularly working families that depend on the Postal Service for the timely delivery of their paychecks; and
 Whereas reducing mail delivery service to 5 days a week would inevitably cause not only delays in the delivery of mail, but higher postal costs, due to the many hours of additional overtime that the Postal Service would require in order to handle the resulting back-up of mail: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to ensure the continuation of its 6-day mail delivery service.
		